This case being presented to me as one of the Justices of the Supreme Court of Florida for an Order of Supersedeas to that certain Order entered by the Honorable L. L. Parks, Circuit Judge of the Thirteenth Judicial Circuit of Florida, on the 10th day of February, A.D. 1933, as follows:
"This cause came on this day to be heard upon the motion of the defendant, Tampa Mortgage Investors Co., to dismiss the bill of complaint, and the Court finding that the plaintiffs are not entitled to any temporary injunction and that the bill of complaint states no case for any equitable relief against the defendant, Tampa Mortgage Investors Co., and the Court being fully advised.
"It is thereupon ordered, adjudged and decreed:
"1. That the temporary restraining order heretofore issued in this cause without notice or hearing be and the same is hereby rescinded.
"2. That the bill of complaint be and the same is hereby dismissed as to the defendant, Tampa Mortgage Investors Co., at the cost of the plaintiffs.
"ORDERED, ADJUDGED AND DECREED at Tampa, Florida, this 10th day of February, A.D. 1933."
It appearing that the Order to which supersedeas is sought is that which rescinded the temporary restraining order theretofore issued, which restraining order was issued without notice or hearing as is required by Section 3176 R. G. S. 4968 C. G. L. The motion for supersedeas having been presented and argued by counsel for the respective parties, *Page 437 
I am of the opinion that the Order made by the Circuit Judge rescinding the temporary restraining Order theretofore issued without notice was without error because of the fact that the restraining order had been issued in violation of the provisions of the statute above referred to. The Order of supersedeas could effectuate no useful purpose unless it was so framed as to reinstate and leave in force and effect the temporary restraining order above referred to and as this order was issued as above stated it should not be reinstated by the action of this Court.
The motion for supersedeas is denied.